DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al. (Cherian), U.S. Publication No. 2020/0077273.
Regarding Claims 1, 10 and 17, Cherian discloses a system (shown in figure 
4) comprising: 
a processing unit (i.e., processor 210; see paragraph [0129]); and 
memory (i.e., memory 220; see paragraph [0128]) storage that includes 
instructions which, when executed by the processing unit, causes the processing unit to: 
determine that at least two Access Points (APs) of a wireless network support coordinated Frequency Division Multiplexing (FDM) Transmission Opportunity (TXOP) sharing (i.e., a first un-managed AP 105-a may contend with one or more additional un-managed APs 105 for a resource medium of the network. The AP 105-a may win the contention and as a result, identify and obtain a TXOP for data transmission (for example, DL or UL transmission). Based on the identifying, the AP 105-a may perform a polling procedure for determining a group of un-managed APs 105 for coordinated reuse of resources during the obtained TXOP.; see paragraph [0138]); 
in response to the determination that the at least two APs support coordinated FDM TXOP sharing, apply at least one of: 
a first bias to a channel assignment algorithm to promote an assignment of overlapping channels of the at least two APs; and 
a second bias to the channel assignment algorithm to promote an assignment of adjacent channels of the at least two APs (i.e., the AP 105-a may determine one or more reuse criteria for the selection of the un-managed APs 105 for coordinated DL reuse over the obtained TXOP as described in paragraphs [0141]-[0144]); and 
assign channels to the at least two APs based on an output of the channel assignment algorithm (i.e., following the indication, the AP 105-a and the one or more un-managed APs 105 that were selected may perform synchronous DL transmission in DL slots of the TXOP as part of the coordinated reuse procedure; see paragraphs [0145]-[0146]).
Regarding Claims 2, 11 and 18, Cherian discloses wherein the processing unit 
is further caused to adjust at least one of the first bias or the second bias to account for a number of clients associated with each of the at least two APs (see paragraph [0145]).
Regarding Claims 3 and 12, Cherian discloses wherein the processing unit is 
further caused to execute the channel assignment algorithm to determine a score for each channel to be assigned to each AP that supports coordinated FDM TXOP sharing, wherein the score is a function of predicted or observed FDM TXOP sharing gains (see paragraph [0145]).
Regarding Claims 4 and 13, Cherian discloses wherein the predicted FDM 
TXOP sharing gains correspond with availability of an overlapping channel or an adjacent channel of one or more APs that support coordinated FDM TXOP sharing relative to a channel of an AP that supports coordinated FDM TXOP sharing being considered for a channel assignment (see paragraphs [0232]-[0233]).
Regarding Claims 5 and 19, Cherian discloses wherein the processing unit is 
further caused to: assign a delegator role to at least one AP of the at least two APs; determine at least one neighboring AP that supports coordinated FDM TXOP sharing relative to the AP having the delegator role; and determine availability of an overlapping channel or an adjacent channel of the at least one neighboring AP based on a channel of the at least one AP having the delegator role (see paragraph [0138]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Seok et al. (Seok), U.S. Publication No. 2020/0245352.
Regarding Claim 6, Cherian discloses the system as described above.  Cherian 
fails to disclose wherein the channel of the at least one AP having the delegator role includes a channel bandwidth that is greater than a channel bandwidth used by the at least one neighboring AP.  Seok discloses wherein the channel of the at least one AP having the delegator role includes a channel bandwidth that is greater than a channel bandwidth used by the at least one neighboring AP (see paragraph [0052]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seok’s invention with Cherian’s invention for avoiding interference (see paragraph [0004] of Seok).
	Regarding Claim 14, Cherian discloses further comprising: assigning a delegator role to at least one AP of the at least two APs; determining at least one neighboring AP that supports coordinated FDM TXOP sharing relative to the AP having the delegator role; and determining availability of an overlapping channel or an adjacent channel of the at least one neighboring AP based on a channel of the at least one AP having the delegator role (see paragraph [0138]).  Cherian fails to disclose wherein the channel of the at least one AP having the delegator role includes a channel bandwidth that is greater than a channel bandwidth used by the at least one neighboring AP.  Seok discloses wherein the channel of the at least one AP having the delegator role includes a channel bandwidth that is greater than a channel bandwidth used by the at least one neighboring AP (see paragraph [0052]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Seok’s invention with Cherian’s invention for avoiding interference (see paragraph [0004] of Seok). 
	
Allowable Subject Matter
Claims 7-9, 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645        
December 16, 2022